Citation Nr: 1631789	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-30 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for hepatitis C. 

4. Entitlement to a rating greater than 10 percent for degenerative joint disease of the right knee (right knee disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issues of entitlement to service connection for hearing loss, hepatitis C, and the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in service.

2. The Veteran's tinnitus was incurred in service.






CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 4.3 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis for Tinnitus

The Veteran contends that his tinnitus is related to service.  Specifically, in the March 2016 Board hearing, he asserted that he was exposed to noise when testing heavy weaponry in Panama without hearing protection. The Board finds the Veteran's reports credible and consistent with his service, and finds that the Veteran had noise exposure in service.  

The Veteran's service records do not show complaints of or treatment for tinnitus.  The Veteran was afforded a VA audiological examination in August 2011.  The examiner diagnosed him with tinnitus but concluded that it was not related to service because the Veteran had normal hearing sensitivity at discharge. 

In the March 2016 hearing, the Veteran testified that he experienced continuous ringing during and following service but that he did not know he could be treated for it.  The Board finds that the Veteran's testimony is credible.

In light of the conflicting evidence, namely the Veteran's service records, VA examination, and testimony, the Board finds that the evidence is in relative equipoise and, resolving reasonable doubt in favor of the Veteran, finds that his tinnitus was incurred in service. 

Because the Board has issued a full grant on the issue at hand, a discussion of VA's duties to notify and assist the Veteran in the development of his claim is not required.


ORDER

Service connection for tinnitus is granted. 


REMAND

In the March 2016 Board hearing, the Veteran, through his representative, contended that his hearing loss may be related to his service-connected traumatic brain injury (TBI).  The August 2011 VA audiological examination did not address this theory of causation.  In light of the lack of evidence addressing the Veteran's contentions, the Board finds that an addendum medical opinion is necessary to ensure that there is a complete record upon which to decide this claim. 

The Veteran's claim for service connection for hepatitis C must also be remanded for a medical opinion.  In the March 2016 Board hearing, the Veteran contended that his hepatitis C was incurred from sexual relations with prostitutes during service or from air gun inoculations obtained in service.  Medically-recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors. VBA Training Letter 211A (01-02) (Apr. 17, 2001).  In addition, VA Fast Letter 04-13 (June 29, 2004) states that transmission of hepatitis C with air gun injectors is biologically plausible.

The Veteran stated that he received air gun vaccinations in both arms and that he was in line with at least 50 other people.  His representative contended that these shots were used for efficiency and that proper protocols were not observed.  Additionally, the Veteran's private physician, Dr. P.E., opined that the Veteran's hepatitis C stems from sexual relations with prostitutes in service, but he did not provide any rationale.  Accordingly, the Board finds that a medical opinion regarding the etiology of the Veteran's hepatitis C is necessary to assist in determining the claim.  

The Veteran identified that he was treated by a private primary care physician, Dr. L. Anreder, who referred him to Dr. P.E. for treatment.  Records from Dr. Anreder are not associated with his file and efforts should be made to obtain them.  

The Veteran's claim for the right knee disability must be remanded for procedural reasons.  The RO issued a Supplemental Statement of the Case (SSOC) in January 2014 and the Veteran was afforded a VA knee examination in September 2015.  The RO did not issue another SSOC addressing this evidence and the Veteran indicated at the Board hearing that he wanted the evidence to be considered by the RO prior to a decision by the Board.  Additionally, the knee examinations conducted do not comply with Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).   Thus, the right knee disability claim must be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for his treatment records from Dr. L. Anreder.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

2. Only after obtaining records from Dr. Anreder, to the extent possible, then forward the Veteran's claims file, including this remand, to an appropriate medical provider for review.  After a complete review of the claims file, the reviewer should opine whether it is it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hepatitis C is related to service.

The reviewer should address the Veteran's contentions that his hepatitis C is related to sexual relations with prostitutes and/or air gun inoculations in service. 

An in-person examination is unnecessary.  If the reviewer, however, indicates that a physical examination or laboratory testing is necessary before an opinion can be rendered, arrange for said examination or testing to take place.

The rationale for all opinions expressed must also be provided. If the requested opinion cannot be provided, the reviewer must explain why the opinion cannot be provided.  If the reviewer concludes that there is insufficient information to provide an etiologic opinion, the reviewer must state whether the inability to provide the opinion is due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.

3. Forward the Veteran's claims file, including this remand, to the examiner who conducted the August 2011 audiological examination or another suitable medical provider if the examiner is unavailable, for an addendum medical opinion regarding the etiology of the Veteran's hearing loss.  After a complete review of the claims file, the examiner should opine whether it is it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hearing loss is related to his service-connected traumatic brain injury.

The rationale for all opinions expressed must also be provided. If the requested opinion cannot be provided, the reviewer must explain why the opinion cannot be provided.  If the reviewer concludes that there is insufficient information to provide an etiologic opinion, the reviewer must state whether the inability to provide the opinion is due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.

4. Schedule the Veteran for an examination to determine the severity of his right knee disability.  The examiner should make all necessary findings, including those outlined in 38 C.F.R. § 4.59, which states, in part, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

5. After completion of the above, the issues of an increased rating for the right knee disability, service connection for hearing loss, and service connection for hepatitis C should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


